Title: Tobias Lear to Clement Biddle, 14 February 1790
From: Lear, Tobias
To: Biddle, Clement



Dear Sir,
New York, February 14th 1790.

I have been duly favoured with your letters of the 9th and 10th inst.—the latter enclosing the President’s acct as it then stood with you.
In reply to your wish to know the President’s birth day, it will be sufficient to observe that it is on the 11th of February Old Style; but the Almanack-makers have generally set it down opposite to the 11th day of the present Style. How far this may go towards establishing of it on that day I dont know; but I could never consider it any otherwise than as stealing so many days from his valuable life as is the difference between the old & the new Style. with very Sincere esteem, I am, Dear Sir, Your most Obedt Servt

Tobias Lear

